 In the Matter of FENSKE BROS., INC.andFURNITURE, WOODWORKERS& FINISHERS UNION, LOCAL 18-B OF THE UPHOLSTERERS INTERNA-TIONAL UNION OF NORTH AMERICA, AFFILIATED WITH THE AMERICANFEDERATION OF LABOR and UNITED FURNITURE WORKERS OF AMERICA,LOCAL 18-B, AFFILIATED WITH THE CONGRESS OF INDUSTRIALORGANIZATIONSCase No. R-1843.-Decided June 7, 1940Furniture Manufacturing Industry-Investigation of Representatives:stipula-tion of rival organizations as to question concerning representation havingarisen;employer's statementof policyno barto-Unit Appropriate for CollectiveBargaining:all employeeswho work inthe mill and cabinet department,finish-ers,maintenance men, yard employees,spring makers, filling material picker,and employees in the shipping,packing, and crating activities,excluding clericaland supervisory employees;stipulation asto-Election OrderedMr. Stephen M. Reynolds,for the Board.Wolf cfi Love, by Mr. Stephen Love,of Chicago, Ill., for theCompany.Mr. Joseph M. Jacobs,of Chicago, Ill., for the Upholsterers.Meyers cPc MeyersbyMr. Ben Meyers,of Chicago, Ill., for the United.Mrs. Augusta Spaulding,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 7, 1940, Furniture, Woodworkers & Finishers Union,Local 18-B of the Upholsterers International Union of North America,affiliated with the American Federation of Labor,' herein called theUpholsterers, filed with the Regional Director for the ThirteenthRegion (Chicago, Illinois) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofFenske Bros., Inc., Chicago, Illinois, herein called the Company, andrequesting an investigation and certification of representatives, pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On April 27, 1940, the National Labor1 The name of the petitioning union was amendedat thehearing.The petition was filedunder the name of Furniture, Woodworkers&FinishersUnion, Local 18-B.24 N. L. R. B., No. 43.482 FENSKE BROS., INC.483RelationsBoard, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section3, of NationalLabor Rela-tionsBoard Rules and Regulations-Series 2, as .amended, orderedan investigation. and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On May 6, 1940, the Regional Director issued a notice of hearing,copiesof which were duly served upon the Company, the Upholsterers,and United Furniture Workers of America, Local 18-B, affiliated withthe Congress of Industrial Organizations, herein called the United,a labor organization claiming to represent employees directly affectedby the investigation.Pursuant to the notice, a hearing was had on May 20, 1940, atChicago, Illinois, before Josef Hektoen, the Trial Examiner dulydesignated by the Board.All parties were represented by counseland participated in the hearing.At the commencement of the hear-ing the Company moved to dismiss the petition on the ground thatthe Company had not refused to bargain collectively and that a validand binding collective bargaining agreement was in existence.TheTrial Examiner did not rule on this motion.The motion is herebydenied, since we find in Section III below that no collectiveagreementexists.Full opportunity to be heard, to examine andcross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the TrialExaminermade several rulings on motions, the admissibility of evidence, and theform of the questions.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicialerrors werecommitted.The rulings are herebyaffirmed.Upon the entire record in the case, the Boardmakesthe following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, Fenske Bros., Inc., is an Illinois corporation havingits principal place of business and only plant in Chicago, Illinois,where it is engaged in the manufacture of upholstered furniture.During the period from March 1, 1939, to March 1, 1940, the Companypurchased raw materials, consisting of lumber, glue, spring wire,burlap, twines, moss, fibre, and cotton felt and covering fabrics, ofthe approximate value of $300,000, about 75 per cent of which repre-sents purchases and shipments to the plant from points outside Illi-nois.During the same period the sales of products manufacturedat the plant amounted to $752,056.35, about 50 per cent of whichrepresented sales and shipments to points outside Illinois. 484DECISIONSOF NATIONALLABOR RELATIONS BOARDII. THE ORGANIZATIONS INVOLVEDFurniture,Woodworkers & Finishers Union, Local 18-B of the.Upholsterers International Union of North America, is a labor or-ganization affiliated with the American Federation of Labor. Itadmits to membership production and maintenance employees of theCompany.United Furniture Workers of America, Local 18-B, is a labor or-ganization affiliated with the Congress of Industrial Organizations.It admits to membership production and maintenance employees ofthe Company.III.THE QUESTION CONCERNING REPRESENTATIONIn the past the Company had hadsomedealings with the Uphol-sterers, including a statement of policy, but had not entered into anycollective bargaining agreement with it.The parties stipulated, and we find, that a question has arisenconcerning representation of employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydescribed in Section I above, has aclose, intimate, and substantialand tends to lead to labor disputes burdening. and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe parties stipulated, and we find, that all employees of theCompany at its Chicago, Illinois, plant who work in the mill andcabinet department, - finishers,maintenance men, yard employees,spring makers, filling material picker, and employees in the ship-ping, packing, and crating activities, excluding clerical and super-visory employees, -constitute a unit appropriate for collective bar-gaining.We find that said unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of theAct.VI. THE DETERMINATION OF REPRESENTATIVESThe parties stipulated, and we find, that both the Upholsterersand the United have a substantial membership among the employees FENSKE BROS.,INC. .485in the. unit we have found appropriate in Section V above.Wefind that an election will best resolve the question concerning rep-resentation.Those eligible to vote in this election shall be those employeesin the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of this Direction of Election,including employees who did not work during such pay-roll periodbecause they were ill or on vacation and employees who were thenor have since been temporarily laid off, but excluding employeeswho have since quit or been discharged for cause.The Upholsterersshall be designated on the ballot as Local 18-B, A. F. of L., andthe United as Local 18-B, C. I. O.Upon the basis of the above findings of fact and upon the entire.record in this' case, the Board makes the following :CONCLusIONs OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Fenske Bros., Inc., Chicago, Illinois, atits Chicago, Illinois, plant, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All employees of the Company, at its Chicago, Illinois, plant,who work in the mill and the cabinet department, finishers, main-tenance men, yard employees, spring makers, filling material picker,and employees in the shipping, packing, and crating activities, ex-cluding clerical and supervisory employees, constitute a unit ap-propriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section8, of NationalLabor Relations BoardRulesand Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collectivebargainingwith Fenske Bros., Inc., Chicago, Illinois, an election by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the ThirteenthRegion, actingin this matter as agent for the National Labor RelationsBoard, andsubject to Article III, Section 9, of said Rules and Regulations,283035-42-vol. 24-32 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDamong all employees of the Company at its Chicago, Illinois, plantwho work in the mill and cabinet department, finishers, maintenancemen, yard employees, spring makers, filling material picker, andemployees in the shipping, packing, and crating activities, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during suchpay-roll period because they were ill or on vacation and employeeswho were then or have since been temporarily laid off, but excludingsupervisory and clerical employees and employees who have sincequit or been discharged for cause, to determine whether they desire tobe represented by Furniture, Woodworkers & Finishers Union, Local18-B of the Upholsterers International Union of North America,affiliated with the American Federation of Labor, or United FurnitureWorkers of America, Local 18-B, affiliated with the Congress ofIndustrial Organizations, for the purposes of collective bargaining,or by neither.